
  Taiwan (Republic of China) 1947 (rev. 2005)
  
  

  

  


Preamble


The National Constituent Assembly of the Republic of China, by virtue of the mandate received from the whole body of citizens, in accordance with the teachings bequeathed by Dr. Sun Yat-sen in founding the Republic of China, and in order to consolidate the authority of the State, safeguard the rights of the people, ensure social tranquility, and promote the welfare of the people, do hereby adopt this Constitution to be promulgated throughout the land for faithful and perpetual observance by all.



CHAPTER I. GENERAL PROVISION



Article 1


The Republic of China, founded on the Three Principles of the People, shall be a democratic republic of the People, to be governed by the people, and for the people.



Article 2


The sovereignty of the Republic of China shall reside in the whole body of citizens.



Article 3


Persons possessing the nationality of the Republic of China shall be citizens of the Republic of China.



Article 4


The territory of the Republic of China within its existing national boundaries shall not be altered except by a resolution of the National Assembly.



Article 5


There shall be complete equality among the various ethnic groups in the Republic of China.



Article 6


The national flag of the Republic of China shall show a red field with a blue sky and a white sun in the upper left corner.



CHAPTER II. RIGHTS AND DUTIES OF THE PEOPLE



Article 7


All citizens of the Republic of China, irrespective of sex, religion, ethnic origin, class, or party affiliation, shall be equal before the law.



Article 8




1. Personal freedom shall be guaranteed to the people. Except in case of flagrante delicto, which shall be separately prescribed by law, no person shall be arrested or detained other than by a judicial or police organ in accordance with the procedure prescribed by law. No person shall be tried or punished other than by a court of law in accordance with the procedure prescribed by law. Any arrest, detention, trial, or punishment which is not carried out in accordance with the procedure prescribed by law may be resisted.




2. When a person is arrested or detained on suspicion of having committed a crime, the organ making the arrest or detention shall inform him and any relative or friend designated by him in writing of the grounds for his arrest or detention, and shall turn him over to a competent court for trial not later than twenty-four hours after his arrest. The arrested person or any other person may petition the competent court to serve a writ on the organ making the arrest to surrender him within twenty-four hours for trial.




3. The court shall not reject the petition referred to in the preceding paragraph, nor shall it order the organ concerned to make an investigation and a report on the arrest before surrendering the person for trial. The organ concerned shall not refuse to comply with, or delay compliance with the writ for surrender.




4. When a person is unlawfully arrested or detained by any organ, he or any other person may petition the court to make an investigation. The court shall not reject such a petition and shall, within twenty-four hours, investigate the action taken by the organ concerned and deal with the matter in accordance with law.



Article 9


With the exception of persons on active military duty nobody shall be subject to trial by a military tribunal.



Article 10


The people shall have freedom of residence and of change of residence.



Article 11


The people shall have freedom of speech, teaching, writing, and publication.



Article 12


The people shall have freedom of privacy of correspondence.



Article 13


The people shall have freedom of religious belief.



Article 14


The people shall have freedom of assembly and of association.



Article 15


The right to existence, the right to work, and the right to own property shall be guaranteed to the people.



Article 16


The people shall have the right to present petitions, lodge complaints, and institute legal proceedings.



Article 17


The people shall have the right of election, recall, initiative, and referendum.



Article 18


The people shall have the right to take public examinations and hold public offices.



Article 19


The people shall have the duty to pay taxes in accordance with law.



Article 20


The people shall have the duty to perform military service in accordance with law.



Article 21


The people shall have the right and the duty to receive elementary education.



Article 22


All other freedoms and rights of the people that are not detrimental to social order or public welfare shall be guaranteed under the Constitution.



Article 23


All the freedoms and rights enumerated in the preceding articles shall not be restricted by law except such as may be necessary to prevent infringement upon the freedoms of others, to avert an imminent danger, to maintain social order, or to promote public welfare.



Article 24


Any public employee who, in violation of law, infringes upon the freedom or right of any person shall, in addition to being subject to disciplinary measures in accordance with law, be liable to criminal and civil action. The victim may, in accordance with law, claim damages from the State for any injury suffered.



CHAPTER III. THE NATIONAL ASSEMBLY



Article 25


The National Assembly shall, in accordance with the provisions of this Constitution, exercise political powers on behalf of all the citizens of the country.



Article 26


The National Assembly shall be composed of the following Delegates:







1.
One Delegate shall be elected from each County, Municipality, or area of equivalent status. In case the population of the electoral district exceeds 500,000, one additional Delegate shall be elected for each additional 500,000. The election of Delegates representing areas equivalent in status to the County or Municipality shall be regulated by law;






2.
Delegates to represent Mongolia shall be elected on the basis of four for each League and one for each Special Banner;






3.
The number of Delegates to be elected from Tibet shall be determined by law;






4.
The number of Delegates to be elected by various ethnic groups in frontier regions shall be determined by law;






5.
The number of Delegates to be elected by Chinese citizens residing abroad shall be determined by law;






6.
The number of Delegates to be elected by occupational groups shall be determined by law;






7.
The number of Delegates to be elected by women’s organizations shall be determined by law.





Article 27




1. The functions of the National Assembly shall be as follows:







1.
To elect the President and the Vice President;






2.
To recall the President and the Vice President;






3.
To amend the Constitution;






4.
To vote on proposed constitutional amendments submitted by the Legislative Yuan by way of referendum.






2. With respect to the rights of initiative and referendum, except as is provided in Items 3 and 4 of the preceding paragraph, the National Assembly shall adopt regulations pertaining thereto and put them into effect after one half of the Counties and Municipalities of the country shall have exercised their rights of initiative and referendum in their respective jurisdictions.



Article 28




1. Delegates to the National Assembly shall be elected every six years.




2. The term of office of the Delegates to each National Assembly shall terminate on the day the next National Assembly convenes.




3. No incumbent government official may be elected a Delegate to the National Assembly in the electoral district where he holds office.



Article 29


The National Assembly shall be convoked by the President to meet ninety days prior to the date of expiration of each Presidential term.



Article 30




1. An extraordinary session of the National Assembly shall be convoked in any one of the following circumstances:







1.
When, in accordance with the provisions of Article 49 of this Constitution, a new President and a new Vice President are to be elected;






2.
When, by a resolution of the Control Yuan, an impeachment of the President or the Vice President is instituted;






3.
When, by a resolution of the Legislative Yuan, an amendment to the Constitution is proposed;






4.
When an extraordinary session is requested by at least two-fifths of the Delegates to the National Assembly;






2. When an extraordinary session of the National Assembly is to be convoked in accordance with Item 1 or Item 2 of the preceding paragraph, the President of the Legislative Yuan shall issue the notice of convocation; when it is to be convoked in accordance with Item 3 or Item 4, it shall be convoked by the President of the Republic.



Article 31


The National Assembly shall meet at the seat of the Central Government.



Article 32


No Delegate to the National Assembly shall be held responsible outside the Assembly for opinions expressed or votes cast at meetings of the Assembly.



Article 33


While the Assembly is in session, no Delegate to the National Assembly shall, except in case of flagrante delicto, be arrested or detained without the permission of the National Assembly.



Article 34


The organization of the National Assembly, the election and recall of Delegates to the National Assembly, and the procedure to be used by the National Assembly in carrying out its functions shall be regulated by law.



CHAPTER IV. THE PRESIDENCY



Article 35


The President shall be the Head of State and shall represent the Republic of China in foreign relations.



Article 36


The President shall have supreme command of the Army, Navy, and Air Force of the country.



Article 37


The President shall, in accordance with the law, promulgate laws and issue mandates with the countersignature of the President of the Executive Yuan or with the countersignatures of both the President of the Executive Yuan and the Ministers or Chairmen of the Commissions concerned.



Article 38


The President shall, in accordance with the provisions of this Constitution, exercise the powers of concluding treaties, declaring war, and making peace.



Article 39


The President may, in accordance with the law, declare martial law with the approval of, or subject to confirmation by, the Legislative Yuan. When the Legislative Yuan deems it necessary, it may, by a formal resolution, request the President to lift the martial law already declared.



Article 40


The President shall, in accordance with the law, exercise the powers of amnesty, pardon, remission of sentence, and restitution of civil rights.



Article 41


The President shall, in accordance with the law, appoint and dismiss civil and military officers.



Article 42


The President may, in accordance with the law, confer honors and decorations.



Article 43


In case of a natural disaster, an epidemic, or a national financial or economic crisis that calls for emergency measures, the President may, during the recess of the Legislative Yuan, by resolution of the Council of the Executive Yuan and in accordance with the Law on Emergency Orders issue emergency orders and take such measures as may be necessary to cope with the situation. Such orders shall, within one month after issuance, be submitted to the Legislative Yuan for confirmation. In case the Legislative Yuan withholds confirmation, the said orders shall forthwith cease to be valid.



Article 44


In case of disputes involving two or more Yuan other than those for which provisions are made in this Constitution, the President may call a meeting of the Presidents of the Yuan concerned for consultation with a view to reaching a solution.



Article 45


Any citizen of the Republic of China who has reached the age of forty may be elected President or Vice President.



Article 46


The election of the President and the Vice President shall be prescribed by law.



Article 47


The President and the Vice President shall serve a term of six years. They may be reelected for a second term.



Article 48


On assuming office, the President shall take the following oath:


“I do solemnly and with all sincerity swear before the people of the whole country that I will observe the Constitution, faithfully perform my duties, promote the welfare of the people, and safeguard the security of the State so as not to betray the people’s trust. Should I break my oath, I will submit myself to severe punishment by the State. This is my solemn oath.”



Article 49


In case the office of the President should become vacant, the Vice President shall succeed to it until the expiration of the original Presidential term. In case the office of both the President and the Vice President should become vacant, the President of the Executive Yuan shall perform the functions of the President and, in accordance with the provisions of Article 30 of this Constitution, convoke an extraordinary session of the National Assembly to elect a new President and a new Vice President to serve out the unfinished term of the preceding President. In case the President should, for any cause, be unable to attend to his official duties, the Vice President shall perform his functions. In case both the President and the Vice President should be unable to attend to their official duties, the President of the Executive Yuan shall perform the functions of the President.



Article 50


The President shall be relieved of his duties on the day his term of office expires. If, by that time, the next President has not yet been elected, or if the President-elect and the Vice President-elect have not yet assumed office, the President of the Executive Yuan shall perform the functions of the President.



Article 51


The period during which the President of the Executive Yuan performs the functions of the President shall not exceed three months.



Article 52


The President shall not, without having been recalled or having been relieved of his functions, be liable to criminal prosecution unless he is charged with having committed an act of rebellion or treason.



CHAPTER V. ADMINISTRATION



Article 53


The Executive Yuan shall be the highest administrative organ of the State.



Article 54


The Executive Yuan shall have a President, a Vice President, and a number of Ministers and Chairmen of Commissions, and Ministers without Portfolio.



Article 55




1. The President of the Executive Yuan shall be nominated and, upon confirmation by the Legislative Yuan, appointed by the President of the Republic.




2. If, during the recess of the Executive Yuan, the President of the Executive Yuan should resign or if his office should become vacant, his functions shall be performed. The President shall, within forty days, request a meeting of the Legislative Yuan to confirm his nominee for the vacancy.




3. Pending confirmation, the Vice President of the Executive Yuan shall temporarily perform the functions of the President of the said Yuan.



Article 56


The Vice President of the Executive Yuan, Ministers and Chairmen of Commissions, and Ministers without Portfolio shall be appointed by the President of the Republic upon the recommendation of the President of the Executive Yuan.



Article 57


The Executive Yuan shall be responsible to the Legislative Yuan in accordance with the following provisions:







1.
The Executive Yuan has the duty to present to the Legislative Yuan a statement on its administrative policies and a report on its administration. While the Legislative Yuan is in session, its Members have the right to question the President of the Executive Yuan and Ministers and Chairmen of Commissions of the Executive Yuan.






2.
In case the Legislative Yuan does not agree with a major policy of the Executive Yuan, it may, by a formal resolution, request the Executive Yuan to change it. Confronted with the Legislative Yuan’s resolution, the Executive Yuan may, with the approval of the President of the Republic, request the Legislative Yuan to reconsider it. If, after reconsideration, two-thirds of the Members of the Legislative Yuan present at the meeting uphold the original resolution, the President of the Executive Yuan shall either abide by it or resign from office.






3.
In case the Executive Yuan deems a decision by the Legislative Yuan on a statutory enactment, a budget or a treaty bill difficult to enforce, it may, with the approval of the President of the Republic and within ten days after the transmission of the Legislative Yuan’s resolution, request the latter to reconsider it. If, after reconsideration, two-thirds of the Members of the Legislative Yuan present at the meeting uphold the original resolution, the President of the Executive Yuan shall either abide by it or resign from office.





Article 58




1. The Executive Yuan shall have a Council of the Executive Yuan, to be composed of its President, Vice President, Ministers and Chairmen of Commissions, and Ministers without Portfolio, with its President as Chairman.




2. Statutory or budgetary bills or bills concerning martial law, amnesty, declaration of war, the conclusion of peace, international treaties and other important matters which have to be submitted to the Legislative Yuan, as well as matters of common concern to all the ministries and commissions, shall be laid before the Council of the Executive Yuan by the President of the Executive Yuan and by the various Ministers and Chairmen of Commissions for its consideration and decision.



Article 59


The Executive Yuan shall, three months before the beginning of each fiscal year, submit to the Legislative Yuan a budgetary bill for the following fiscal year.



Article 60


The Executive Yuan shall, within four months after the end of each fiscal year, submit a final account of revenues and expenditures to the Control Yuan.



Article 61


The organization of the Executive Yuan shall be regulated by law.



CHAPTER VI. LEGISLATION



Article 62


The Legislative Yuan shall be the highest legislative organ of the State. It shall be composed of Members elected by the people and shall exercise legislative power on their behalf.



Article 63


The Legislative Yuan shall have the power to decide by resolution on statutory and budgetary bills, amnesty, declaration of war, the conclusion of peace, international treaties, and other important matters of State.



Article 64




1. The Legislative Yuan shall be composed of the following Delegates:







1.
Those to be elected from the Provinces or Municipalities under the direct jurisdiction of the Executive Yuan shall be five for each Province or Municipality with a population of not more than 3,000,000; where the population exceeds 3,000,000, one additional Member shall be elected for each additional 1,000,000;






2.
Those to be elected from Mongolian Leagues and Banners;






3.
Those to be elected from Tibet;






4.
Those to be elected by the ethnic groups in frontier regions;






5.
Those to be elected by Chinese citizens residing abroad; and






6.
Those to be elected by occupational groups.






2. The election of Members of the Legislative Yuan and the number of those to be elected under Items 2 to 6 of the preceding paragraph shall be determined by law. The number of women to be elected under all the items of the preceding paragraph shall be determined by law.



Article 65


Members of the Legislative Yuan shall serve a term of three years and shall be re-eligible. The election of Members of the Legislative Yuan shall be completed within three months prior to the expiration of each term.



Article 66


The Legislative Yuan shall have a President and a Vice President to be elected from among its Members.



Article 67




1. The Legislative Yuan may set up various committees.




2. The various committees of the Legislative Yuan may invite government officials and private individuals concerned to be present at the committee meetings to present their views.



Article 68


The Legislative Yuan shall hold two sessions each year and shall convene of its own accord. The first session shall be from February to the end of May, and the second from September to the end of December. Any session may be prolonged, if necessary.



Article 69


An extraordinary session of the Legislative Yuan may be held in either of the following circumstances:







1.
At the request of the President of the Republic.






2.
At the request of at least one-fourth of its Members.





Article 70


The Legislative Yuan shall not propose any increases of the expenditure in the budgetary bill submitted by the Executive Yuan.



Article 71


At meetings of the Legislative Yuan, the Presidents of the various Yuan concerned and the various Ministers and Chairmen of Commissions concerned may be present to present their views.



Article 72


Statutory bills passed by the Legislative Yuan shall be transmitted to the President of the Republic and to the Executive Yuan. The President shall, within ten days after receipt of the bills, promulgate them, but he may also deal with them in accordance with the provisions of Article 57 of this Constitution.



Article 73


No Member of the Legislative Yuan shall be held responsible outside the Yuan for opinions expressed or votes cast in the Yuan.



Article 74


No Member of the Legislative Yuan shall, except in case of flagrante delicto, be arrested or detained without the permission of the Legislative Yuan.



Article 75


No Member of the Legislative Yuan shall concurrently hold a government post.



Article 76


The organization of the Legislative Yuan shall be regulated by law.



CHAPTER VII. THE JUDICIARY



Article 77


The Judicial Yuan shall be the highest judicial organ of the State. It shall be competent to try civil, criminal, and administrative cases and to decide on disciplinary sanctions against public employees.



Article 78


The Judicial Yuan shall interpret the Constitution and shall have the power to unify the interpretation of laws and ordinances.



Article 79




1. The Judicial Yuan shall have a President and a Vice President. The President and the Vice President of the Judicial Yuan shall be nominated and, upon confirmation by the Control Yuan, appointed by the President of the Republic.




2. The Judicial Yuan shall have a number of Grand Justices who are competent to deal with matters specified in Article 78 of this Constitution. The Grand Justices shall be nominated and, upon confirmation by the Control Yuan, appointed by the President of the Republic.



Article 80


Judges shall be impartial. They shall try cases independently, in accordance with the law, and free from any interference.



Article 81


Judges shall hold office for life. No judge shall be removed from office unless he has been guilty of a criminal offense or subjected to disciplinary action, or declared to be under interdiction. No judge shall, except in accordance with law, be suspended or transferred or have his salary reduced.



Article 82


The organization of the Judicial Yuan and the court hierarchy shall be determined by law.



CHAPTER VIII. EXAMINATION



Article 83


The Examination Yuan shall be the highest examination organ of the State. It shall be competent to decide on matters relating to examination, employment, registration, service rating, salary scales, promotion and transfer, security of tenure, commendation, financial assistance to the family in case of death, retirement, and old age pension.



Article 84


The Examination Yuan shall have a President, a Vice President, and a number of Members. They shall be nominated and, upon confirmation by the Control Yuan, appointed by the President of the Republic.



Article 85


Public employees shall be selected through a system of open, competitive examination. Provincial and area quotas shall be fixed and examinations shall be held in different areas. No person shall be appointed to public office unless he has successfully passed such an examination.



Article 86


The following qualifications shall be determined through examination and screening by the Examination Yuan in accordance with law:







1.
Qualifications for appointment as public employees; and






2.
Qualifications for practice in specialized professions or as technicians.





Article 87


The Examination Yuan may, with respect to matters for which it is responsible, submit statutory bills to the Legislative Yuan.



Article 88


Members of the Examination Yuan shall be non-partisan and shall exercise their functions independently, in accordance with law.



Article 89


The organization of the Examination Yuan shall be regulated by law.



CHAPTER IX. CONTROL



Article 90


The Control Yuan shall be the highest control organ of the State. It shall exercise the powers of consent, impeachment, censure, and auditing.



Article 91


The Control Yuan shall be composed of Members to be elected by Provincial and Municipal Councils, the local Councils of Mongolia and Tibet, and Chinese citizens residing abroad. Their numbers shall be determined in accordance with the following provisions:







1.
Five Members for each Province;






2.
Two Members for each Municipality under the direct jurisdiction of the Executive Yuan;






3.
Eight Members for the Mongolian Leagues and Banners;






4.
Eight Members for Tibet; and






5.
Eight Members for Chinese citizens residing abroad.





Article 92


The Control Yuan shall have a President and a Vice President to be elected from among its Members.



Article 93


Members of the Control Yuan shall serve a term of six years and shall be re-eligible.



Article 94


In exercising its power of confirmation in accordance with this Constitution, the Control Yuan shall do so by a majority vote of the Members present at the meeting.



Article 95


In exercising its power of control, the Control Yuan may request the Executive Yuan and its Ministries and Commissions to submit to it any orders they have issued and all other relevant documents.



Article 96


The Control Yuan may, taking into account the work of the Executive Yuan and its Ministries and Commissions, set up a number of committees to look into all aspects of their activities in order to determine whether or not they are guilty of a violation of law or neglect of duty.



Article 97




1. The Control Yuan may, on the basis of the findings and resolutions of its committees, propose corrective measures and transmit them to the Executive Yuan and the Ministries and Commissions concerned, requesting them to introduce the necessary improvements.




2. In case the Control Yuan deems a public employee in the Central Government or in a local government guilty of neglect of duty or a violation of the law, it may propose corrective measures or institute impeachment proceedings. If the case involves a criminal offense, it shall be turned over to a court of law.



Article 98


Impeachment by the Control Yuan of a public employee in the Central Government or in a local government shall be instituted upon the proposal of one or more Members of the Control Yuan and the decision, after careful consideration, by a committee composed of at least nine of its Members.



Article 99


In case of impeachment of the personnel of the Judicial Yuan or of the Examination Yuan for neglect of duty or violation of the law, the provisions of Articles 95, 97, and 98 shall apply.



Article 100


Impeachment proceedings against the President or the Vice President shall be instituted upon the proposal of at least one-fourth of the total number of Members of the Control Yuan and the resolution, after careful consideration, by a majority of all Members, and shall be transmitted to the National Assembly.



Article 101


No Member of the Control Yuan shall be held responsible outside the Yuan for opinions expressed or votes cast in the Yuan.



Article 102


No Member of the Control Yuan shall, except in case of flagrante delicto, be arrested or detained without the permission of the Control Yuan.



Article 103


No Member of the Control Yuan shall concurrently hold any other public office or engage in any profession.



Article 104


The Control Yuan shall have an Auditor General who shall be nominated and, upon confirmation by the Legislative Yuan, appointed by the President of the Republic.



Article 105


The Auditor General shall, within three months after submission by the Executive Yuan of the final financial account, complete the auditing thereof in accordance with law and submit an audit to the Legislative Yuan.



Article 106


The organization of the Control Yuan shall be determined by law.



CHAPTER X. POWERS OF THE CENTRAL AND LOCAL GOVERNMENTS



Article 107


The Central Government shall have the powers of legislation and administration with regard to the following matters:







1.
Foreign affairs;






2.
National defense and military affairs concerning national defense;






3.
Nationality law and criminal, civil, and commercial law;






4.
The Judiciary;






5.
Aviation, national highways, State-owned railways, navigation, and postal and telecommunication services;






6.
Central Government finance and national taxes;






7.
Demarcation of national, provincial, and county taxes;






8.
State-operated economic enterprises;






9.
The currency system and State banks;






10.
Weights and measures;






11.
Foreign trade policy;






12.
Financial and economic matters affecting aliens or foreign countries; and






13.
Other matters relating to the Central Government as provided by this Constitution.





Article 108




1. With regard to the following matters, the Central Government shall have the powers of legislation and administration, but may decide to delegate the powers of administration to the provincial or county government:







1.
General principles of provincial and county self-government;






2.
Demarcation of administrative areas;






3.
Forestry, industry, mining, and commerce;






4.
The educational system;






5.
Banking and stock exchange;






6.
Shipping and deep-sea fishery;






7.
Public utilities;






8.
Cooperative enterprises;






9.
Water and land communication and transportation between two or more Provinces;






10.
Water conservancy, waterways, agriculture, and animal husbandry concerning two or more Provinces;






11.
Registration, employment, surveillance, and security of tenure of officials in the Central and local governments;






12.
Land legislation;






13.
Labor legislation and other social legislation;






14.
Right of eminent domain;






15.
Census-taking and compilation of population statistics for the whole country;






16.
Immigration and land reclamation;






17.
The police system;






18.
Public health;






19.
Disaster relief, financial assistance in case of death and unemployment aid; and






20.
Preservation of ancient books, ancient relics, and ancient monuments of cultural value.






2. With respect to the various items referred to in the preceding paragraph, the Provinces may enact separate rules and regulations provided they do not contravene national laws.



Article 109




1. With regard to the following matters, the provincial government shall have the powers of legislation and administration, but may delegate the powers of administration to the county government:







1.
Provincial education, public health, industry, and communications;






2.
Management and disposal of provincial property;






3.
Administration of cities under provincial jurisdiction;






4.
Provincial public enterprises;






5.
Provincial cooperative enterprises;






6.
Provincial agriculture, forestry, water conservancy, fishery, animal husbandry, and public works;






7.
Provincial finance and revenues;






8.
Provincial debts;






9.
Provincial banks;






10.
Provincial police administration;






11.
Provincial charitable and public welfare works; and






12.
Other matters delegated to the Provinces in accordance with national laws.






2. Unless otherwise provided by law, any of the matters referred to in the various items of the preceding paragraph, in so far as it involves two or more Provinces, may be jointly undertaken by the Provinces concerned.




3. In case any of the Provinces lacks sufficient funds to undertake any of the matters referred to in the various items of the preceding paragraph, subsidies may be granted from the National Treasury by a resolution of the Legislative Yuan.



Article 110




1. With regard to the following matters, the county government shall have the powers of legislation and administration:







1.
County education, public health, industry, and communications;






2.
Management and disposal of county property;






3.
County public enterprises;






4.
County cooperative enterprises;






5.
County agriculture, forestry, water conservancy, fishery, animal husbandry, and public works;






6.
County finance and taxes;






7.
County debts;






8.
County banks;






9.
County police administration;






10.
County charitable and public welfare work; and






11.
Other matters delegated to the County in accordance with national laws and provincial self-government regulations.






2. Unless otherwise provided by law, any of the matters referred to in the various items of the preceding paragraph, in so far as it involves two or more Counties, may be jointly undertaken by the Counties concerned.



Article 111


Any matter not specifically mentioned in Articles 107, 108, 109 and 110 shall fall within the jurisdiction of the Central Government if it is national in nature, within that of the Province if it is provincial in nature, and within that of the County if it concerns the County. In case of dispute, the matter shall be settled by the Legislative Yuan.



CHAPTER XI. SYSTEM OF LOCAL GOVERNMENT



Section 1. The Province



Article 112




1. A Province may convoke a Provincial People’s Representatives Conference to draw up, in accordance with the general principles of provincial and county self-government, a set of provincial self-government regulations provided that they do not contravene the Constitution.




2. The organization of the Provincial People’s Representatives Conference and the election of the representatives shall be prescribed by law.



Article 113




1. The provincial self-government regulations shall include the following provisions:







1.
There shall be a provincial assembly. Members of the provincial assembly shall be elected by the people of the Province.






2.
There shall be a provincial government and a provincial governor; the provincial governor shall be elected by the people of the Province.






3.
Relationship between the Province and the Counties.






2. The legislative powers of the Province shall be exercised by the provincial assembly.



Article 114


After enactment, the provincial self-government regulations shall be submitted to the Judicial Yuan. If the Judicial Yuan deems any part of the regulations unconstitutional, it shall declare the relevant provisions null and void.



Article 115


If, in the course of implementing the provincial self-government regulations, any serious obstacle in the application of any of the articles contained therein arises, the Judicial Yuan shall first summon the various parties concerned to present their views. Then, the Presidents of the Executive Yuan, the Legislative Yuan, the Judicial Yuan, the Examination Yuan, and the Control Yuan shall form a committee under the Chairmanship of the President of the Judicial Yuan to propose a formula for solution.



Article 116


Provincial rules and regulations that contravene national laws shall be null and void.



Article 117


In case of doubt as to whether any provincial rule or regulation contravenes national laws, the matter shall be settled by interpretation of the Judicial Yuan.



Article 118


The self-government of Municipalities under the direct jurisdiction of the Executive Yuan shall be determined by law.



Article 119


The local self-government system of the Mongolian Leagues and Banners shall be determined by law.



Article 120


The system of self-government in Tibet shall be safeguarded.



Section 2. The County



Article 121


The County shall practice county self-government.



Article 122


A County may convoke a County People’s Representatives Conference to draw up, in accordance with the general principles of provincial and county self-government, a set of county self-government regulations which, however, shall not contravene the Constitution and the provincial self-government regulations.



Article 123


The people of the County shall, in accordance with law, exercise the rights of initiative and referendum in matters relating to county self-government and shall, in accordance with law, exercise the rights of election and recall of the magistrate and other county self-government officials.



Article 124




1. There shall be a county assembly. Members of the county assembly shall be elected by the people of the County.




2. The legislative power of the County shall be exercised by the county assembly.



Article 125


County rules and regulations that contravene national laws or provincial rules and regulations shall be null and void.



Article 126


There shall be a county government and a magistrate; the magistrate shall be elected by the people of the County.



Article 127


The magistrate shall be responsible for all matters relating to county self-government and shall administer such matters as are delegated to the County by the central and provincial governments.



Article 128


The provisions governing the County shall apply mutatis mutandis to the Municipality.



CHAPTER XII. ELECTION, RECALL, INITIATIVE, AND REFERENDUM



Article 129


The various elections prescribed in this Constitution shall be by universal, equal, and direct suffrage and by secret ballot, unless otherwise stipulated in this Constitution.



Article 130


Any citizen of the Republic of China who has attained the age of twenty shall have the right to vote in accordance with the law. Unless otherwise provided by this Constitution or by law, any citizen who has attained the age of twenty-three shall have the right to stand in elections in accordance with the law.



Article 131


All candidates in the various elections prescribed in this Constitution shall conduct their electoral campaigns in a transparent manner.



Article 132


Intimidation or inducements of a pecuniary nature are strictly forbidden in elections. Electoral disputes shall be settled by law courts.



Article 133


A person duly elected may be recalled by his constituency in accordance with the law.



Article 134


In the various elections, a certain number of mandates shall be reserved to women; the law provides for the implementation of this objective.



Article 135


The number of Delegates to the National Assembly to be elected by people in interior areas with special ways of living and habits and the manner of their election shall be prescribed by law.



Article 136


The exercise of the rights of initiative and referendum shall be prescribed by law.



CHAPTER XIII. FUNDAMENTAL NATIONAL POLITICS



Section 1. National Defense



Article 137




1. The national defense of the Republic of China shall have as its objective the safeguarding of national security and the preservation of world peace.




2. The organization of national defense shall be prescribed by law.



Article 138


The Army, Navy, and Air Force of the nation shall be above personal, regional, and party affiliations and shall be loyal to the State and protect the people.



Article 139


No political party and no individual shall make use of the armed forces as an instrument in the struggle for political power.



Article 140


No person in active military service may concurrently hold a civil office.



Section 2. Foreign Policy



Article 141


The foreign policy of the Republic of China shall, in a spirit of independence and self-reliance and based on the principles of equality and reciprocity, promote friendly relations with other nations and abide by treaties and the Charter of the United Nations so as to protect the rights and interests of Chinese citizens residing abroad, foster international cooperation, advance international justice, and ensure world peace.



Section 3. The National Economy



Article 142


The national economy shall be based on the principle of people’s livelihood and shall seek to bring about an equal distribution of land rights and regulate the use of private capital in order to ensure an equitable distribution of national income and a sufficient livelihood for the people.



Article 143




1. All land within the territorial limits of the Republic of China shall belong to the entire body of citizens. Private ownership of land, acquired by the people in accordance with the law, shall be protected and limited by law. Privately owned land shall be liable to taxation according to its value and may be purchased by the Government according to its value.




2. Mineral deposits embedded in the land and natural resources which can be used economically in order to promote the public welfare shall belong to the State, even if ownership of the land may have been acquired by private individuals.




3. If the value of a piece of land has been increased other than by the efforts of labor or the employment of capital the State shall levy a tax on the increased value the proceeds of which shall benefit the people as a whole.




4. In the distribution and readjustment of land rights, the State shall, as a rule, assist self-farming land-owners and persons who make use of the land by themselves, and shall also regulate their appropriate areas of operation.



Article 144


Public utilities and other enterprises of a monopolistic nature shall, as a rule, be under public management. In cases determined by law, they may be operated by private citizens.



Article 145




1. The State shall restrict private wealth and privately operated enterprises if they are deemed detrimental to the balanced development of national wealth and people’s livelihood.




2. Cooperative enterprises shall receive encouragement and assistance from the State.




3. Private citizens’ productive enterprises and foreign trade shall receive encouragement, guidance, and protection by the State.



Article 146


The State shall, by the use of scientific techniques, develop water conservancy, increase the productivity of land, improve agricultural conditions, develop agricultural resources, and accelerate the industrialization of agriculture.



Article 147




1. The Central Government shall extend appropriate financial assistance to the poorer and less productive Provinces, in order to achieve a balanced development of the economy of the various Provinces.




2. The provincial government shall extend appropriate financial assistance to the poorer and less productive Counties in order to achieve a balanced development of the economy of the various Counties.



Article 148


Within the territory of the Republic of China, all goods shall be permitted to move freely from place to place.



Article 149


Financial institutions shall be subject to State control in accordance with the law.



Article 150


The State shall establish a large number of financial institutions for ordinary people with a view to reducing unemployment.



Article 151


With respect to Chinese citizens residing abroad, the State shall foster and protect the development of their economic enterprises.



Section 4. Social Security



Article 152


The State shall provide suitable opportunities for work to those persons who are able to work.



Article 153




1. The State shall enact laws and carry out policies for the protection of laborers and farmers in order to improve their livelihood and develop their productive skills.




2. Special protection shall be provided for women and children engaging in manual labor, in accordance with their age and physical condition.



Article 154


Capital and labor shall, in accordance with the principles of harmony and cooperation, promote the development of productive enterprises. Conciliation and arbitration procedures in disputes between capital and labor shall be regulated by law.



Article 155


The State shall establish a system of social insurance to promote social welfare. To the aged and the physically disabled who are unable to make a living, and to victims of extraordinary calamities, the State shall provide appropriate assistance and relief.



Article 156


The State, in order to consolidate the foundation of national existence and development, shall protect motherhood and carry out a policy for the promotion of the welfare of women and children.



Article 157


The State, in order to improve national health, shall establish extensive services for sanitation and health protection, and a system of public medical care.



Section 5. Education and Culture



Article 158


Education and culture shall aim at the development, among the citizens, of the national spirit, the spirit of self-government, of national morality, a healthy physical condition, scientific knowledge and the ability to earn a living.



Article 159


All citizens shall have an equal opportunity to receive education.



Article 160




1. All children of school age from six to twelve years shall receive free elementary education. Those from poor families shall be supplied with books by the Government.




2. All citizens above school age who have not received elementary education shall receive supplementary education free of charge and shall also be supplied with books by the Government.



Article 161


The national, provincial and local governments shall provide a large number of scholarships to assist students of good scholastic standing and exemplary conduct who lack the means to continue their school education.



Article 162


All public and private educational and cultural institutions in the country shall, in accordance with the law, be subject to State supervision.



Article 163


The State shall pay due attention to the balanced development of education in the different regions and shall promote social education in order to raise the cultural standards of the citizens in general. Grants from the National Treasury shall be made to frontier regions and economically poor areas to help them meet their educational and cultural expenses. The Central Government may either itself run the more important educational and cultural enterprises in such regions and areas or provide them with financial assistance.



Article 164


Expenditure for educational programs, scientific studies and cultural services shall not account for less than fifteen percent of the total expenditure in the Central Government’s budget, not for less than twenty-five percent of the total expenditure in the provincial budget; and in respect of the municipal or county government, not for less than thirty-five percent of the total expenditure in the municipal or county budget. Educational and cultural foundations, established in accordance with the law and their property, shall be protected.



Article 165


The State shall safeguard the livelihood of those who work in the fields of education, science and art, and shall, in accordance with the development of the national economy, increase their remuneration from time to time.



Article 166


The State shall encourage scientific discoveries and inventions and shall protect ancient sites and monuments of historical, cultural, or artistic value.



Article 167


The State shall encourage or subsidize the following enterprises or individuals:







1.
Private educational enterprises with an outstanding record;






2.
Overseas Chinese educational enterprises with an outstanding record;






3.
Individuals who have made discoveries or inventions in the fields of learning and technology; and






4.
Individuals who have rendered long and meritorious services in the field of education.





Section 6. The Frontier Regions



Article 168


The State shall accord to the various ethnic groups in the frontier regions legal protection of their status and shall give special assistance to their local self-government activities.



Article 169


The State shall actively undertake and foster the development of education, culture, communications, water conservancy, public health, and other economic and social enterprises among the various ethnic groups in the frontier regions. With respect to land utilization, the State shall, in the light of climatic conditions, nature of the soil, and the life and habits of the people, adopt measures for its protection and assist in its development.



CHAPTER XIV. ENFORCEMENT AND AMENDMENT OF THE CONSTITUTION



Article 170


The term “law” referred to in this Constitution shall mean any legislative bill duly passed by the Legislative Yuan and promulgated by the President of the Republic.



Article 171




1. Laws that contravene the Constitution shall be null and void.




2. In case of doubt as to whether a law contravenes the Constitution, the matter shall be settled by interpretation of the Judicial Yuan.



Article 172


Any ordinance that contravenes the Constitution or any law shall be null and void.



Article 173


The Constitution shall be interpreted by the Judicial Yuan.



Article 174


Amendments to the Constitution shall be made in accordance with one of the following procedures:







1.
The Constitution may be amended upon the proposal of one-fifth of the total number of delegates to the National Assembly and by a resolution of three-fourths of the delegates present at a meeting attended by at least two-thirds of all Delegates to the National Assembly.






2.
An amendment to the Constitution may be drawn up by the Legislative Yuan upon the proposal of one-fourth of its Members and by a resolution of three-fourths of the Members present at a meeting attended by at least three-fourths of all Members of the Yuan, and submitted to the National Assembly by way of referendum. Such a proposed amendment to the Constitution shall be publicly announced half a year before the National Assembly convenes.





Article 175




1. Whenever necessary, enforcement procedures in regard to any matter referred to in this Constitution shall be separately prescribed by law.




2. The preparatory procedures for the enforcement of this Constitution shall be adopted by a resolution of the National Constituent Assembly which has drawn up this Constitution.



The Additional Articles of the Constitution of the Republic of China



Article 1


The electors of the free area of the Republic of China shall cast ballots at a referendum within three months of the expiration of a six-month period following the public announcement of a proposal passed by the Legislative Yuan on the amendment of the Constitution or alteration of the national territory. The provisions of Article 4 and Article 174 of the Constitution shall not apply.


The provisions of Articles 25 through 34 and Article 135 of the Constitution shall cease to apply.



Article 2


The president and the vice president shall be directly elected by the entire populace of the free area of the Republic of China. This shall be effective from the election for the ninth-term president and vice president in 1996. The presidential and the vice presidential candidates shall register jointly and be listed as a pair on the ballot. The pair that receives the highest number of votes shall be elected. Citizens of the free area of the Republic of China residing abroad may return to the ROC to exercise their electoral rights and this shall be stipulated by law.


Presidential orders to appoint or remove from office the president of the Executive Yuan or personnel appointed with the confirmation of the Legislative Yuan in accordance with the Constitution, and to dissolve the Legislative Yuan, shall not require the countersignature of the president of the Executive Yuan. The provisions of Article 37 of the Constitution shall not apply.


The president may, by resolution of the Executive Yuan Council, issue emergency decrees and take all necessary measures to avert imminent danger affecting the security of the State or of the people or to cope with any serious financial or economic crisis, the restrictions in Article 43 of the Constitution notwithstanding. However, such decrees shall, within ten days of issuance, be presented to the Legislative Yuan for ratification. Should the Legislative Yuan withhold ratification, the said emergency decrees shall forthwith cease to be valid.


To determine major policies for national security, the president may establish a national security council and a subsidiary national security bureau. The organization of the said organs shall be stipulated by law.


The president may, within ten days following passage by the Legislative Yuan of a no-confidence vote against the president of the Executive Yuan, declare the dissolution of the Legislative Yuan after consulting with its president. However, the president shall not dissolve the Legislative Yuan while martial law or an emergency decree is in effect. Following the dissolution of the Legislative Yuan, an election for legislators shall be held within 60 days. The new Legislative Yuan shall convene of its own accord within ten days after the results of the said election have been confirmed, and the term of the said Legislative Yuan shall be reckoned from that date.


The terms of office for both the president and the vice president shall be four years. The president and the vice president may only be re-elected to serve one consecutive term; and the provisions of Article 47 of the Constitution shall not apply.


Should the office of the vice president become vacant, the president shall nominate a candidate(s) within three months, and the Legislative Yuan shall elect a new vice president, who shall serve the remainder of the original term until its expiration.


Should the offices of both the president and the vice president become vacant, the president of the Executive Yuan shall exercise the official powers of the president and the vice president. A new president and a new vice president shall be elected in accordance with Paragraph 1 of this article and shall serve out each respective original term until its expiration. The pertinent provisions of Article 49 of the Constitution shall not apply.


Recall of the president or the vice president shall be initiated upon the proposal of one-fourth of all members of the Legislative Yuan, and also passed by two-thirds of all the members. The final recall must be passed by more than one-half of the valid ballots in a vote in which more than one-half of the electorate in the free area of the Republic of China takes part.


Should a motion to impeach the president or the vice president initiated by the Legislative Yuan and presented to the grand justices of the Judicial Yuan for adjudication be upheld by the Constitutional Court, the impeached person shall forthwith be relieved of his duties.



Article 3


The president of the Executive Yuan shall be appointed by the president. Should the president of the Executive Yuan resign or the office become vacant, the vice president of the Executive Yuan shall temporarily act as the president of the Executive Yuan pending a new appointment by the president. The provisions of Article 55 of the Constitution shall cease to apply.


The Executive Yuan shall be responsible to the Legislative Yuan in accordance with the following provisions; the provisions of Article 57 of the Constitution shall cease to apply:







1.
The Executive Yuan has the duty to present to the Legislative Yuan a statement on its administrative policies and a report on its administration. While the Legislative Yuan is in session, its members shall have the right to interpellate the president of the Executive Yuan and the heads of ministries and other organizations under the Executive Yuan.






2.
Should the Executive Yuan deem a statutory, budgetary, or treaty bill passed by the Legislative Yuan difficult to execute, the Executive Yuan may, with the approval of the president of the Republic and within ten days of the bill's submission to the Executive Yuan, request the Legislative Yuan to reconsider the bill. The Legislative Yuan shall reach a resolution on the returned bill within 15 days after it is received. Should the Legislative Yuan be in recess, it shall convene of its own accord within seven days and reach a resolution within 15 days after the session begins. Should the Legislative Yuan not reach a resolution within the said period of time, the original bill shall become invalid. Should more than one-half of the total number of Legislative Yuan members uphold the original bill, the president of the Executive Yuan shall immediately accept the said bill.






3.
With the signatures of more than one-third of the total number of Legislative Yuan members, the Legislative Yuan may propose a no-confidence vote against the president of the Executive Yuan. Seventy-two hours after the no-confidence motion is made, an open-ballot vote shall be taken within 48 hours. Should more than one-half of the total number of Legislative Yuan members approve the motion, the president of the Executive Yuan shall tender his resignation within ten days, and at the same time may request that the president dissolve the Legislative Yuan. Should the no-confidence motion fail, the Legislative Yuan may not initiate another no-confidence motion against the same president of the Executive Yuan within one year.




The powers, procedures of establishment, and total number of personnel of national organizations shall be subject to standards set forth by law.


The structure, system, and number of personnel of each organization shall be determined according to the policies or operations of each organization and in accordance with the law as referred to in the preceding paragraph.



Article 4


Beginning with the Seventh Legislative Yuan, the Legislative Yuan shall have 113 members, who shall serve a term of four years, which is renewable after re-election. The election of members of the Legislative Yuan shall be completed within three months prior to the expiration of each term, in accordance with the following provisions, the restrictions in Article 64 and Article 65 of the Constitution notwithstanding:







1.
Seventy-three members shall be elected from the Special Municipalities, counties, and cities in the free area. At least one member shall be elected from each county and city.






2.
Three members each shall be elected from among the lowland and highland aborigines in the free area.






3.
A total of thirty-four members shall be elected from the nationwide constituency and among citizens residing abroad.




Members for the seats set forth in Subparagraph 1 of the preceding paragraph shall be elected in proportion to the population of each Special Municipality, county, or city, which shall be divided into electoral constituencies equal in number to the number of members to be elected. Members for the seats set forth in Subparagraph 3 shall be elected from the lists of political parties in proportion to the number of votes won by each party that obtains at least 5 percent of the total vote, and the number of elected female members on each party's list shall not be less than one-half of the total number.


When the Legislative Yuan convenes each year, it may hear a report on the state of the nation by the president.


Following the dissolution of the Legislative Yuan by the president and prior to the inauguration of its new members, the Legislative Yuan shall be regarded as in recess.


The territory of the Republic of China, defined by its existing national boundaries, shall not be altered unless initiated upon the proposal of one-fourth of the total members of the Legislative Yuan, passed by at least three-fourths of the members present at a meeting attended by at least three-fourths of the total members of the Legislative Yuan, and sanctioned by electors in the free area of the Republic of China at a referendum held upon expiration of a six-month period of public announcement of the proposal, wherein the number of valid votes in favor exceeds one-half of the total number of electors.


Should the president issue an emergency decree after dissolving the Legislative Yuan, the Legislative Yuan shall convene of its own accord within three days to vote on the ratification of the decree within seven days after the session begins. However, should the emergency decree be issued after the election of new members of the Legislative Yuan, the new members shall vote on the ratification of the decree after their inauguration. Should the Legislative Yuan withhold ratification, the emergency decree shall forthwith be void.


Impeachment of the president or the vice president by the Legislative Yuan shall be initiated upon the proposal of more than one-half of the total members of the Legislative Yuan and passed by more than two-thirds of the total members of the Legislative Yuan, whereupon it shall be presented to the grand justices of the Judicial Yuan for adjudication. The provisions of Article 90 and Article 100 of the Constitution and Article 7, Paragraph 1 of the Additional Articles of the Constitution shall not apply.


No member of the Legislative Yuan may be arrested or detained without the permission of the Legislative Yuan, when that body is in session, except in case of flagrante delicto. The provisions of Article 74 of the Constitution shall cease to apply.



Article 5


The Judicial Yuan shall have 15 grand justices. The 15 grand justices, including a president and a vice president of the Judicial Yuan to be selected from amongst them, shall be nominated and, with the consent of the Legislative Yuan, appointed by the president of the Republic. This shall take effect from the year 2003, and the provisions of Article 79 of the Constitution shall not apply. The provisions of Article 81 of the Constitution and pertinent regulations on the lifetime holding of office and payment of salary do not apply to grand justices who did not transfer from the post of a judge.


Each grand justice of the Judicial Yuan shall serve a term of eight years, independent of the order of appointment to office, and shall not serve a consecutive term. The grand justices serving as president and vice president of the Judicial Yuan shall not enjoy the guarantee of an eight-year term.


Among the grand justices nominated by the president in the year 2003, eight members, including the president and the vice president of the Judicial Yuan, shall serve for four years. The remaining grand justices shall serve for eight years. The provisions of the preceding paragraph regarding term of office shall not apply.


The grand justices of the Judicial Yuan shall, in addition to discharging their duties in accordance with Article 78 of the Constitution, form a Constitutional Court to adjudicate matters relating to the impeachment of the president or the vice president, and the dissolution of unconstitutional political parties.


A political party shall be considered unconstitutional if its goals or activities endanger the existence of the Republic of China or the nation's free and democratic constitutional order.


The proposed budget submitted annually by the Judicial Yuan may not be eliminated or reduced by the Executive Yuan; however, the Executive Yuan may indicate its opinions on the budget and include it in the central government's proposed budgetary bill for submission to the Legislative Yuan for deliberation.



Article 6


The Examination Yuan shall be the highest examination body of the State, and shall be responsible for the following matters; and the provisions of Article 83 of the Constitution shall not apply:







1.
Holding of examinations;






2.
Matters relating to the qualification screening, security of tenure, pecuniary aid in case of death, and retirement of civil servants; and






3.
Legal matters relating to the employment, discharge, performance evaluation, scale of salaries, promotion, transfer, commendation and award of civil servants.




The Examination Yuan shall have a president, a vice president, and several members, all of whom shall be nominated and, with the consent of the Legislative Yuan, appointed by the president of the Republic; and the provisions of Article 84 of the Constitution shall not apply.


The provisions of Article 85 of the Constitution concerning the holding of examinations in different areas, with prescribed numbers of persons to be selected according to various provinces and areas, shall cease to apply.



Article 7


The Control Yuan shall be the highest control body of the State and shall exercise the powers of impeachment, censure and audit; and the pertinent provisions of Article 90 and Article 94 of the Constitution concerning the exercise of the power of consent shall not apply.


The Control Yuan shall have 29 members, including a president and a vice president, all of whom shall serve a term of six years. All members shall be nominated and, with the consent of the Legislative Yuan, appointed by the president of the Republic. The provisions of Article 91 through Article 93 of the Constitution shall cease to apply.


Impeachment proceedings by the Control Yuan against a public functionary in the central government, or local governments, or against personnel of the Judicial Yuan or the Examination Yuan, shall be initiated by two or more members of the Control Yuan, and be investigated and voted upon by a committee of not less than nine of its members, the restrictions in Article 98 of the Constitution notwithstanding.


In the case of impeachment by the Control Yuan of Control Yuan personnel for dereliction of duty or violation of the law, the provisions of Article 95 and Article 97, Paragraph 2 of the Constitution, as well as the preceding paragraph, shall apply.


Members of the Control Yuan shall be beyond party affiliation and independently exercise their powers and discharge their responsibilities in accordance with the law.


The provisions of Article 101 and Article 102 of the Constitution shall cease to apply.



Article 8


The remuneration or pay of the members of the Legislative Yuan shall be prescribed by law. Except for general annual adjustments, individual provisions on increase of remuneration or pay shall take effect starting with the subsequent Legislative Yuan.



Article 9


The system of self-government in the provinces and counties shall include the following provisions, which shall be established by the enactment of appropriate laws, the restrictions in Article 108, Paragraph 1, Item 1; Article 109; Article 112 through Article 115; and Article 122 of the Constitution notwithstanding:







1.
A province shall have a provincial government of nine members, one of whom shall be the provincial governor. All members shall be nominated by the president of the Executive Yuan and appointed by the president of the Republic.






2.
A province shall have a provincial advisory council made up of a number of members, who shall be nominated by the president of the Executive Yuan and appointed by the president of the Republic.






3.
A county shall have a county council, members of which shall be elected by the people of the said county.






4.
The legislative powers vested in a county shall be exercised by the county council of the said county.






5.
A county shall have a county government headed by a county magistrate who shall be elected by the people of the said county.






6.
The relationship between the central government and the provincial and county governments.






7.
A province shall execute the orders of the Executive Yuan and supervise matters governed by the counties.




The modifications of the functions, operations, and organization of the Taiwan Provincial Government may be specified by law.



Article 10


The State shall encourage the development of and investment in science and technology, facilitate industrial upgrading, promote modernization of agriculture and fishery, emphasize exploitation and utilization of water resources, and strengthen international economic cooperation.


Environmental and ecological protection shall be given equal consideration with economic and technological development.


The State shall assist and protect the survival and development of private small and medium-sized enterprises.


The State shall manage government-run financial organizations, in accordance with the principles of business administration. The management, personnel, proposed budgets, final budgets, and audits of the said organizations may be specified by law.


The State shall promote universal health insurance and promote the research and development of both modern and traditional medicines.


The State shall protect the dignity of women, safeguard their personal safety, eliminate sexual discrimination, and further substantive gender equality.


The State shall guarantee insurance, medical care, obstacle-free environments, education and training, vocational guidance, and support and assistance in everyday life for physically and mentally handicapped persons, and shall also assist them to attain independence and to develop.


The State shall emphasize social relief and assistance, welfare services, employment for citizens, social insurance, medical and health care, and other social welfare services. Priority shall be given to funding social relief and assistance, and employment for citizens.


The State shall respect military servicemen for their contributions to society, and guarantee studies, employment, medical care, and livelihood for retired servicemen.


Priority shall be given to funding education, science, and culture, and in particular funding for compulsory education, the restrictions in Article 164 of the Constitution notwithstanding.


The State affirms cultural pluralism and shall actively preserve and foster the development of aboriginal languages and cultures.


The State shall, in accordance with the will of the ethnic groups, safeguard the status and political participation of the aborigines. The State shall also guarantee and provide assistance and encouragement for aboriginal education, culture, transportation, water conservation, health and medical care, economic activity, land, and social welfare, measures for which shall be established by law. The same protection and assistance shall be given to the people of the Penghu, Kinmen, and Matsu areas.


The State shall accord to nationals of the Republic of China residing overseas protection of their rights of political participation.



Article 11


Rights and obligations between the people of the Chinese mainland area and those of the free area, and the disposition of other related affairs may be specified by law.



Article 12


Amendment of the Constitution shall be initiated upon the proposal of one-fourth of the total members of the Legislative Yuan, passed by at least three-fourths of the members present at a meeting attended by at least three-fourths of the total members of the Legislative Yuan, and sanctioned by electors in the free area of the Republic of China at a referendum held upon expiration of a six-month period of public announcement of the proposal, wherein the number of valid votes in favor exceeds one-half of the total number of electors. The provisions of Article 174 of the Constitution shall not apply.

